This court has had occasion in at least four different cases to consider the question of insurance in cases brought to recover damages on account of injuries sustained in automobile accidents. See O' Connor v. Sioux Falls Motor Co., 57 S.D. 397, 232 N.W. 904; Behseleck v. Andrus, 60 S.D. 204, 244 N.W. 268, 88 A.L.R. 596; Biggins v. Wegner, 60 S.D. 581, 245 N.W. 385, 85 A.L.R. 776; Pooley v. Leith, 62 S.D. 554, 255 N.W. 153. In the first and third cases just cited, the evidence regarding insurance tended to prove an issue in the case and was held to be relevant and material. In the second case cited, the evidence regarding insurance was injected into the case by a witness for the defendant, and this court said that it would not hold the plaintiff accountable therefor. The last case cited was governed by the rules previously established.
In the present case we are confronted with a situation which is entirely different than anything presented in the prior cases. Counsel for plaintiff asked the plaintiff, while on the stand, for a conversation had with the defendant at a certain place and time. *Page 548 
The plaintiff in reply to that question related a conversation which had only to do with the fact that the defendant carried insurance on his car, and that the plaintiff carried no insurance. According to plaintiff's own testimony, this was all that was stated in the course of that conversation. From the manner in which the question was framed, it appears that counsel for plaintiff knew what the answer was going to be. Certainly, counsel would not call for a conversation held at a certain time or place without knowing in advance the answer which his client would give. It appears, therefore, that here we have a situation where counsel deliberately asked concerning, and plaintiff deliberately testified to, a conversation which related to nothing more than the fact that the defendant had insurance. A more deliberate attempt on the part of the counsel for plaintiff and plaintiff himself to place before the jury the fact that defendant had insurance would be difficult of imagination. Under the authorities above cited, the evidence was incompetent, and where this incompetent evidence is deliberately placed before the jury for no other purpose than to prejudice the jury in favor of the plaintiff, certainly this court should not step in and say that such testimony was, in fact, not prejudicial. Plaintiff and his counsel introduced such evidence for no other purpose than the effect it might have on the jury. I cannot say upon the evidence presented that the jury would not have found differently upon the facts had it not been for the injection into the case of this incompetent evidence.
I therefore concur in the reversal.